DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 12/20/2018 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.  

A. Prior art rejections based on primary reference of Aoki. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0186661 A1 to Aoki et al. (“Aoki”). 
	Regarding independent claim 1, Aoki teaches a computer system (i.e., as define below) comprising:
a motherboard (MB) 16 (“motherboard”; Figures 1 and 6-8);
a reflowable grid array (RGA) interposer 30/430 (“rework grid array power interposer”; Figures 1 and 6-8; paragraphs 0027 and 0064) including
first connection pads (i.e., as per paragraph 0031 and Figure 1: there are solder balls 14 connecting pads of the interposer to the pads of the motherboard) in contact with one or more contacts of the MB,
second connection pads (i.e., as per paragraph 0031 and Figure 1: there are solder balls 28 connecting pads of the interposer to pads of the BGA package) on an opposite side (i.e., top side) of the RGA interposer as the first connection pads, and
heating elements (i.e., as per Figures 1 and 6-9 there are heaters 38 and 570-585 as per paragraphs 0033 and 0065) to heat the second connection pads (i.e., pads on upper surface of interposer);
a central processing unit (CPU) (i.e., microprocessor number 504 in paragraph 0073 for Figures 6-8) in contact with a first set of the second connection pads (i.e., part of pads from the top of the interposer); and
a companion component (i.e., microelectronic devices numbers 510-519 in Figures 6-8 and paragraphs 0072-0074) in contact with a second set of the second connection pads i.e., part of pads from the top of the interposer),

Regarding claim 2, Aoki teaches of solder (i.e., as per entire specification of Aoki there is solder for attachment via the solder bumps) to attach and electrically connect
the first connection pads to the one or more contacts of the MB (i.e., as illustrated in Figure 1 the interposer is connected to the motherboard via solder bumps),
the CPU to the first set of the second connection pads (i.e., as illustrated in Figures 1 and 6-8 the microprocessor is attached to the interposer via solder bumps), and
the companion component to the second set of the second connection pads (i.e., as illustrated in Figures 6-8 the microelectronic devices are attached to the interposer via solder bumps).
Regarding claim 7, Aoki teaches wherein the heating elements comprise resistance heater traces within the RGA interposer (i.e., as per paragraph 0030 the heaters have embedded metallic resistive layers), and the heater traces are arranged in serpentine patterns (i.e., as per Figure 4 the heaters are in a serpentine pattern in two respective zones) representing zones of the second connection pads to and/or from which corresponding components can be selectively attached and/or detached after the first connection pads are attached to the MB.
Regarding claim 9, Aoki teaches wherein the heating elements are further to selectively heat the second connection pads in zones corresponding to locations of components on the RGA interposer, to selectively attach and/or detach the components to and from the corresponding locations on the RGA interposer without attaching or detaching the first connection pads in contact with the MB (i.e., as illustrated in Figures 6-8 there are zig-zag heaters for zones that heat specific locations for the top part of interposer that does not ruin the electrically connection of motherboard 16).
Regarding claim 10, Aoki teaches wherein first and second ones of the heating elements are associated with the first and second sets of the second connection pads, respectively, and are not associated with the first connection pads in contact with the MB (i.e., as illustrated in Figures 6-8 the heaters for zones appear to align with the different packages attached and are for the upper interposer face not the bottom interposer face).

Regarding independent claim 20, Aoki teaches a reflowable grid array (RGA) interposer system comprising:
an RGA interposer including
first connection pads to solder a first side of the RGA interposer to a motherboard (MB),
second connection pads to solder components to a second side of the RGA interposer, and
heating elements to heat the second connection pads; and
supra. Further, with respect to the RGA controller that drives the heating elements. It is made clear that the power source and switch are used to control the heating zone when Aoki’s written description is read in entirety. Further, it is noted that switch 468 controls the zone heating as per paragraphs 0068-0071. Last, in paragraph 0069 it is stated that the switch is controlled by software which appears to be the controller that controls the heating zones independently.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3-5, 13-16, 18 ,19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0186661 A1 to Aoki et al. (“Aoki”) in view of US 7,474,540 B1 to Dang et al. (“Dang”).
	Regarding claim 3, Aoki teaches in Figure 6-8 of forming multiple packages atop the interposer but does not expressly show electrical interconnections between the packages or between the packages and motherboard. 
	Dang, however, shows in Figure 1 of a motherboard 5 that is electrically connected to package 34 by vias 28 that goes through interposer 16.  Further, Dang shows in Figure 1 of package 36 electrically connected to package 34 by wiring level 72 that stays inside the interposer 16 without traveling to through motherboard 5. It is also noted that Dang teaches of heaters 78 and 79 beneath each package 34 and 36, respectively for the purpose of attachment. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Dang’s invention with Aoki’s invention would have been beneficial in order to provide electrical connections to a system as a whole. 
Regarding claim 4, Aoki with Dang make obvious, wherein the heating elements comprise resistance heater traces within the RGA interposer (i.e., Aoki: as per paragraph 0030 there is metallic resistive layer that is embedded for heater), and the second interconnect comprises one or more signal traces in one or more internal routing 
Regarding claim 5, Aoki with Dang make obvious, further comprising one or more memory chips in contact with respective sets of the second connection pads, wherein the second interconnect is one of multiple second interconnects passing within the RGA interposer and connecting respective pairs of the second connection pads, and one or more of the additional second interconnects is or are to enable communication between the CPU and the memory chips without going through the MB (i.e., as per Figures 6-9 of Aoki it is illustrated that many microelectronic devices surround the microprocessor device connected to the upper part of the interposer. Further, as stated in Aoki’s paragraphs 0041 and 0074 the devices attached may be memory. As such, it would have been obvious to apply Dang’s number 72 interconnect to provide electrical connections for the devices).

Regarding independent claim 13, Aoki with Dang teaches a reflowable grid array (RGA) interposer comprising:
first connection pads to solder a first side of the RGA interposer to a motherboard (MB);
second connection pads to solder components including a main component to a second side of the RGA interposer;
first interconnect to communicatively connect the main component to the MB from the second connection pads to the first connection pads;

heating elements to heat the second connection pads to selectively solder and remove the components to and from the second side of the RGA interposer after the first side of the RGA interposer is soldered to the MB (refer to claim 1 rejection of Aoki with claim 3 rejection of Aoki with Dang, supra. Same reason to combine as claim 3, supra).
Regarding claim 14, Aoki with Dang teaches wherein the heating elements are further to selectively solder and remove the components to and from the second side of the RGA interposer in any order after the first side of the RGA interposer is soldered to the MB (i.e., this is made clear in Aoki and Dang).
Regarding claim 15, Aoki with Dang teaches wherein the heating elements comprise resistance heater traces embedded in substrate material of the RGA interposer, and the second interconnect comprises signal traces in internal routing layers of the RGA interposer substrate material (refer to claim 4 rejection, supra).
Regarding claim 16, Aoki with Dang teaches wherein the heater traces are arranged in serpentine patterns representing zones of the second connection pads to and from which corresponding ones of the components can be selectively soldered and removed after the first side of the RGA interposer is soldered to the MB (Aoki makes this obvious as per claim 7 rejection, supra).
Regarding claim 18, Aoki with Dang teaches wherein the heating elements are further to selectively heat the second connection pads in zones corresponding to supra).
Regarding claim 19, Aoki with Dang teaches a computer system comprising the RGA interposer of claim 13, the MB, a central processing unit (CPU), and memory chips, wherein
the first side of the RGA interposer is soldered to the MB through the first connection pads,
the main component comprises the CPU soldered to the second side of the RGA interposer through the second connection pads, and
the others of the components comprise the memory chips soldered to the second side of the RGA interposer through the second connection pads (refer to claim 2 rejection of Aoki, supra. Further, as already stated the microelectronic devices throughout Aoki in Figures 6-8 may be memory).

	Aoki teaches all limitations from claim 20 from which claim 22 depends. 
	For the sake of compact prosecution, the combination of Aoki with Dang from previous rejections suffices. 
Regarding claim 22, Aoki and Dang teach wherein the components comprise a first component and a second component, and the RGA interposer further includes:
first interconnect to communicatively connect the first component to the MB from the second connection pads to the first connection pads; and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Dang’s invention with Aoki’s invention would have been beneficial in order to provide electrical connections to a system as a whole.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 2017/0186661 A1 to Aoki et al. (“Aoki”) in view of WO 01/20957 A1 to Robinson.
	Aoki teaches all limitations from claim 20 from which claim 21 depends. 
	Regarding claim 21, Aoki teaches of individually controlling the heating of different zones but does not account for actual measurement temperatures for specific zones. 
	Robinson in Figure 5 and page 8, lines 7-23 teaches of individually controlling the temperature of different zones of heating using the feedback from temperature sensors during reflow of solder. 
	In combination Aoki and Robinson appear to teach all limitations from claim 21.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Robinson’s invention with Aoki’s invention would have been beneficial in order to provide the best .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0186661 A1 to Aoki et al. (“Aoki”)
	Regarding claim 11-12, Aoki makes obvious given the preponderance of evidence in paragraphs 0041, 0075-0077, 0103 and 0106-0108 that the microelectronic packages may be any computer related component thereby making the list in claims 11 and 12 prima facie obvious. 

B. Prior art rejections based on primary reference of Dang. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,474,540 B1 to Dang et al. (“Dang”). 
	Regarding independent claim 23, Dang teaches in Figure 1 of a reflowable grid array (RGA) interposer 16, comprising:
a body 16 having a first surface (i.e., bottom of 16) and a second surface (i.e., top of 16) opposite the first surface;

second connection pads (i.e., pads for bumps from 41, 43, 48, 50) on the second surface (i.e., top of 16) of the body 16;
one or more heating elements (i.e., heating elements 78 and 79) within the body 16 and adjacent to the second connection pads (i.e., closer to top of 16 than bottom of 16);
first interconnects (i.e., vias 28 and 30) within the body 16 to connect one or more of the second connection pads to one or more of the first connection pads (i.e., connections from top to bottom of 16); and
second interconnects (i.e., wiring layer 72) within the body 16 and to connect pairs of the second connection pads (i.e., electrical connection between packages 34 and 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 2017/0186661 A1 to Aoki et al. (“Aoki”) in view of US 7,474,540 B1 to Dang et al. (“Dang”).
Dang teaches all limitations of claim 23 from which claim 24 depends. 
For the purpose of compact prosecution, only a brief explanation is given as previous explanations of Dang and Aoki suffice. 
	Regarding claim 24, Dang and Aoki teaches, a motherboard assembly comprising a motherboard, a first microelectronics package, a second microelectronics package, and the RGA interposer of claim 23, wherein the first connection pads are in contact with contacts of the motherboard, the second connection pads are in contact with the first and second microelectronics packages, the first microelectronics package is configured to pass communication signals directly to the motherboard by the first interconnects, and the second microelectronics package is configured to pass communication signals directly to the first microelectronics package by the second interconnects but not to pass communication signals directly to the motherboard by the first interconnects (i.e., Aoki teaches in Figures 6-8 of microelectronic packages and it is also taught that the microelectronics packages may be the microprocessor. As such, Dang’s interconnections with the setup of Aoki teaches all limitations of claim 24).
.
Allowable Subject Matter
Claims 6, 8, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 6, further comprising one or more local components in contact with respective sets of the second connection pads, and one or more remote components attached to the MB and not to the RGA interposer, wherein the second interconnect is one of multiple second interconnects passing within the RGA interposer and connecting respective pairs of the second connection pads, and one or more of the additional second interconnects is or are to enable communication between the CPU and the local components without going through the MB, and the first interconnect is one of multiple first interconnects connecting respective ones of the second connection pads to respective ones of the first connection pads, and one or more of the additional first interconnects is or are to enable communication between the CPU and the remote components through the MB.

wherein the second set of the second connection pads to which the companion component is in contact are not connected within the RGA interposer to the first connection pads.

	Claim 17 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 17, wherein the second connection pads to solder the others of the components to the second side of the RGA interposer are not connected within the RGA interposer to the first connection pads.

Claim 25 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 25, wherein the second microelectronics package is configured to pass communication signals indirectly to the motherboard by way of the second interconnects, the first microelectronics package, and the first interconnects
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895